INVESTMENT SUB-ADVISORY AGREEMENT This Investment Sub-Advisory Agreement (“Agreement”) is made as of the 27th day of January2010 by and between Wilshire Associates Incorporated, a California corporation (“Adviser”), and Pyramis Global Advisors, LLC, a Delaware limited liability company (“Sub-Adviser”). Whereas Adviser is the investment adviser of the Wilshire Mutual Funds, Inc. (the “Fund”), an open-end diversified, management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”), currently consisting of six separate series or portfolios (collectively, the “Fund Portfolios”) including the Large Company Growth Portfolio, the Large Company Value Portfolio, the Small
